15 F.3d 1086NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Walter JOHNSON;  Martha Nelson;  Elsie Beattie;  YakutatResource Conservation Council;  Southeast AlaskaConservation Council;  Alaska Center for the Environment;Trustees for Alaska, Plaintiffs-Appellants,v.John W. PIERCE, Colonel, Alaska District Engineer, UnitedStates Army Corps of Engineers;  Arthur E. Williams, Lt.General, Chief of Engineers, United States Army Corps ofEngineers;  John W. Shannon, Acting Secretary of the Army;U.S. Army Corps of Engineers;  Defendants-Appellees,Chugach Alaska Corporation, Defendant-intervenor-Appellee.
No. 93-35722.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 13, 1993.Decided Dec. 23, 1993.

Before:  BROWNING, NORRIS, and O'SCANNLAIN, Circuit Judges.


1
ORDER*


2
The district court did not abuse its discretion in denying appellants' motions for preliminary injunction.  The district court's determination that appellants had not established a likelihood of success on the merits was not clear error, nor was its conclusion that the balance of hardships tipped in favor of appellees.  Finally, the court acted within its discretion when it determined that there is a strong public interest in permitting Alaska Natives to become economically self-dependent through the operation of their regional and village corporations.


3
The order of the district court denying the preliminary injunctions is AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3